Citation Nr: 1821521	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  13-22 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for chronic prostatitis prior to October 27, 2011, and in excess of 40 percent thereafter.

2.  Entitlement to an evaluation in excess of 10 percent for lumbar spine degenerative joint disease (DJD) prior to April 11, 2014, and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel


INTRODUCTION

The Veteran had active duty training from August 1981 to September 1981 and from August 1985 to November 1985.  He also served on active duty from January 2003 to October 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which continued a 20 percent rating for prostatitis and a 10 percent rating for lumbar DJD.  

In a July 2013 rating decision, the RO increased the evaluation for prostatitis to 40 percent, effective October 27, 2011.  In an August 2014 rating decision, the RO increased the evaluation for lumbar DJD to 20 percent, effective April 11, 2014.  As less than the maximum ratings were assigned, the claims remain on appeal.

In July 2015, the Board remanded the appeal for additional development, which has been completed.  The Board also remanded the matter of entitlement to a compensable rating for erectile dysfunction for a statement of the case (SOC).  The RO issued a SOC in in January 2016; the Veteran did perfect an appeal.  As such, that issue is not before the Board.

Additional medical records received following the most recent supplemental statement of the case in May 2016 is either redundant or cumulative of evidence previously considered.  A waiver of this evidence is not necessary.  38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  Prior to October 27, 2011, the Veteran's chronic prostatitis was manifested by a daytime voiding interval between one and two hours and awakening to void four times per night, but did not require the use of an appliance or absorbent materials.

2.  From October 27, 2011, the Veteran's chronic prostatitis has been manifested by urine leakage resulting in awakening to void five or more times per night or daytime voiding intervals of less than one hour, but has not required the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.

3.  Prior to April 11, 2014, the Veterans lumbar spine DJD was manifested by, at worst, flexion to 70 degrees and a combined range of motion greater than 120 degrees; but without intervertebral disc syndrome (IVDS) lasting two weeks or more, or ankylosis.

4.  From April 11, 2014, the Veterans lumbar spine DJD was manifested by, at worst, flexion to 55 degrees without evidence of ankylosis or IVDS with incapacitating episodes lasting at least six weeks or more.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for chronic prostatitis prior to October 27, 2011, and in excess of 40 percent thereafter have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.115a, 4.115b, Diagnostic Code (DC) 7527 (2017).

2.  The criteria for an evaluation in excess of 10 percent for lumbar spine degenerative joint disease (DJD) prior to April 11, 2014, and in excess of 20 percent thereafter have not been met.  38 U.S.C. §§ 1110, 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5242.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2017).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3 (2016).

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

I.  Chronic Prostatitis

The Veteran is currently service-connected for chronic prostatitis and assigned a 20 percent rating under Diagnostic Code (DC) 7527 prior to October 27, 2011, and a 40 percent rating under DC 7527 thereafter.  The Veteran's condition is evaluated under the rating code for prostate gland injuries, infections, hypertrophy, or postoperative residuals.  This DC states that prostate gland injuries, infections, hypertrophy, or postoperative residuals, should be rated as either voiding dysfunction or urinary tract infections, whichever is more predominant.  38 C.F.R. § 4.115b, DC 7527.

In accordance with 38 C.F.R. § 4.115a, a 10 percent rating for urinary tract infection is warranted when the disability requires long-term drug therapy, one to two hospitalizations per year and/or requires intermittent intensive management.  A 30 percent rating is warranted when there is recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times per year), and/or requiring continuous intensive management.  Poor renal function due to urinary tract infection is to be rated as renal dysfunction.  As will be detailed below, the Board notes that while the medical evidence of record indicates that the Veteran has experienced episodic prostatitis, there is no indication that the condition has required drainage, hospitalization at least twice per year, or continuous intensive management.  Thus, a higher rating for a urinary tract infection is not warranted.

Also under 38 C.F.R. § 4.115a, a voiding dysfunction can be rated according to urine leakage, frequency, or obstructed voiding.  

For urine leakage, a 20 percent rating for a voiding dysfunction is warranted for requiring the wearing of absorbent materials which must be changed less than two times per day.  A 40 percent rating is warranted for requiring the wearing of absorbent materials which must be changed two to four times per day.  A 60 percent rating is warranted for requiring the use of an appliance, or wearing of absorbent materials which must be changed more than four times per day.

Urinary frequency has ratings ranging from 10 to 40 percent.  A 40 percent rating contemplates daytime voiding intervals of less than one hour, or; awakening to void five or more times per night.  A 20 percent rating contemplates daytime voiding intervals between one and two hours, or; awakening to void three to four times per night.  A 10 percent rating contemplates daytime voiding intervals between two and three hours; or awakening to void two times per night.

Obstructed voiding has ratings ranging from noncompensable to 30 percent.  A 30 percent rating contemplates urinary retention requiring intermittent or continuous catheterization.  A 10 percent rating contemplates marked obstructive symptomatology, such as hesitancy, slow or weak stream, decreased force of stream, with any one or combination of the following: (1) post void residuals greater than 150 cc.; (2) uroflowmetry; markedly diminished peak flow rate, less than 10 cc/sec; (3) recurrent urinary tract infections secondary to obstruction; or (4) stricture disease requiring periodic dilatation every two to three months.  A noncompensable rating contemplates obstructive symptomatology with or without stricture disease requiring dilatation one to two times per year.  As will be detailed below, the Board notes that medical evidence does not indicate the Veteran's use of intermittent or continuous catheterization, so a higher evaluation for obstructed voiding is not warranted.

The Veteran underwent a VA examination in August 2011, during which he reported voiding habits between six and 10 times during daylight hours, or about once every one to one and a half hours, and nighttime voiding every two hours, or about four times per night.  The examiner noted that the Veteran is subject to at least three flares per year requiring medication.  His renal function remained normal.  At the time of the examination, his major medication consisted of terazosin on a daily basis to help him with his voiding.  The Veteran had never required a catheter.  He voided spontaneously and on rare occasion, he experienced mild incontinence, but he never wore absorbent pads.  The Veteran's chronic prostatitis was noted to be static and stable.

VA treatment records show treatment for prostatitis.  Of note, urology consults in September 2011 and March 2012 show the Veteran reported nocturia 4 to 5 times, a weak stream, hesitancy, a split stream, and terminal dribbling.  Notes in 2012 show the Veteran reported some improved symptoms of frequency with medication.  During a urology consult in June 2013, the Veteran reported nocturia times 2 to 5 times, voiding with a slow stream and that he often strains and stream his "dribbles."  The records do not mention use of absorbent materials for urine leakage.

Records from the Social Security Administration (SSA) include medical records dated many years prior to the appeal period in question and therefore are not particularly relevant.

The Veteran underwent a VA examination in July 2013, during which the examiner noted a 2003 diagnosis of chronic prostatitis.  The Veteran's treatment plan included taking continuous medication.  He was noted to have a voiding dysfunction that caused increased urinary frequency, but not leakage or the use of an appliance.  He was noted to have daytime voiding between one and two hours, and nighttime awakening to void five or more times.  The Veteran's voiding dysfunction caused hesitancy and a slow or weak stream.

In a February 2014 written statement, the Veteran reported that he wears absorbent material which must be changed three to six times per day.  He also reported nighttime voiding between three and four times a night.

At an April 2014 VA examination, the Veteran was noted to have chronic prostatitis with some obstructive symptoms (hesitancy, slow and weak stream) as well as occasional urge incontinence.  He reported that he wore absorbable pads, due to urge incontinence, that must be changed less than twice a day.  He also reported night time voiding between three and four times.  

The Veteran most recently underwent a VA examination for his chronic prostatitis in November 2015.  He was noted to have voiding dysfunction, which caused leakage and required absorbent material that must be changed two to four times daily.  The voiding dysfunction also caused daytime voiding interval of less than one hour and nighttime awakening to void two times.  It also caused hesitancy, slow stream, weak stream, and decreased force of stream.  However, it did not require the use of an appliance.  

Regarding the Veteran's condition prior to October 27, 2011, the Board finds that a disability rating in excess of 20 percent is not warranted.  The evidence does not show obstructed voiding with urinary retention requiring intermittent or continuous catheterization.  Thus, an increased 30 percent rating for obstructed voiding is not warranted.  Further, the evidence does not support a finding that there was urinary frequency resulting in daytime voiding intervals of less than one hour, or awakening to void five or more time per night.  In addition, the evidence during this appeal period does not reflect recurrent symptomatic infections requiring drainage/frequent hospitalization, or continuous intensive management.  In short, the preponderance of the evidence is against a finding that an initial disability rating in excess of 20 percent for chronic prostatitis is warranted prior to October 27, 2011.

Regarding the Veteran's condition from October 27, 2011, the Board acknowledges that the Veteran's prostatitis is manifested by urinary urgency, hesitation and leakage.  However, he was already in receipt of the maximum schedular rating for urinary frequency from October 27, 2011.  The criteria for obstructed voiding/hesitancy and urinary tract infections do not provide for a rating higher than 40 percent.  As such, the only basis for a higher rating during this period is on the basis of urinary leakage that required the use of an appliance or absorbent material that must be changed more than four times per day.  Such a showing would warrant a 60 percent rating.  

Although the Veteran reported use of absorbent material that must be changed between three to six times per day in his February 2014 statement, this is not found to be credible.  The July 2013 VA examination report shows the Veteran denied urine leakage.  The April 2014 VA examination report shows he reported that he changed his absorbable pads less than twice a day.  The November 2015 VA examination report shows that he reported needing to change absorbent material two to four times daily.  The VA treatment records also do not reflect use of absorbent material that required changing more than four times day.  As the Veteran's statement in February 2014 is directly contradicted by his statements made at the VA examinations and the VA treatment records, it is not considered credible.  A thorough review of the credible evidence of record makes clear that the Veteran's condition did not require use of an appliance at any point during the appeals period, and the credible evidence of record indicates the Veteran only requires changing absorbent pads less than four times per day. 

In view of the foregoing, the Veteran is not entitled to a rating in excess of 20 percent for his chronic prostatitis from October 27, 2011; and he is not entitled to a rating of no more than 40 percent from that date.  In making this determination, the Board was cognizant of the fact there is evidence the Veteran has taken medication for his prostatitis during the pendency of this case.  The Court has held that in assigning a disability rating, VA may not consider the ameliorative effects of medication where such effects are not explicitly contemplated by the rating criteria.  See Jones v. Shinseki, 26 Vet. App. 56 (2012).  However, in this case the Veteran does not contend, nor does the evidence otherwise reflect, he would satisfy the criteria for higher ratings but for the use of medication.  Moreover, it is not clear that such medication is an effective treatment for his urinary leakage which is the basis for the ratings presently assigned for the prostatitis.

II. Lumbar Spine Degenerative Joint Disease

The Veteran is service-connected for DJD of the lumbar spine and assigned a 10 percent evaluation under DC 5242 prior to April 11, 2014, and a 20 percent evaluation under DC 5242 thereafter.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2017); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  The intent of the Schedule is to recognize painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

The Veteran seeks an initial rating in excess of 10 percent for service-connected DJD of the lumbar spine prior to April 11, 2014, and in excess of 20 percent thereafter.  The Veteran's condition is currently evaluated under DC 5242 for loss of range of motion and painful motion.  Under the current version of the rating criteria, the General Rating Formula provides for the disability ratings under DCs 5235 to 5243, unless the disability rated under DC 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, for diseases and injuries of the spine.

Under the General Rating Formula, a 10 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; a combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R.      § 4.71a, DC 5237.  A 20 percent rating is assigned when there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent rating is warranted for limitation of forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  Id.  

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are rated separately under an appropriate diagnostic code.  Id. at Note (1).

The Board notes that normal range of motion of the thoracolumbar spine encompasses flexion to 90 degrees and extension, bilateral lateral flexion, and bilateral rotation to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id. at Plate V; see also DeLuca, 8 Vet. App. at 204-07; 38 C.F.R. §§ 4.40, 4.45 (concerning additional symptoms (e.g., painful motion and functional loss due to pain) when rating a claim based upon limitation of motion).

The Veteran underwent a VA examination in August 2011, during which range of motion testing revealed the following: flexion to 80 degrees, with pain beginning at 70 degrees; extension to 20 degrees, with pain beginning at 10 degrees; right and left lateral flexion to 20 degrees with pain beginning at 20 degrees; right lateral rotation to 20 degrees, with pain beginning at 20 degrees; and left lateral rotation to 30 degrees or greater, with pain beginning at 30 degrees or greater.  The Veteran was able to perform repetitive use testing.  Functional loss was noted in the form of less movement than normal, pain on movement, and interference with sitting, standing, and/or weight-bearing.  The Veteran did not have guarding or muscle spasm of the thoracolumbar spine.  Muscle strength testing was 5/5 and the sensory examination was normal.  The Veteran was noted to regularly use a cane.  Imaging studies revealed arthritis of the thoracolumbar spine.  The examiner found the Veteran's range of motion, and movement to have worsened since previous VA examinations.

The Veteran underwent another VA examination in June 2013, during which he reported recurring flare-ups, one of which led to an emergency room visit within 12 months of the examination.  Range of motion testing revealed the following: flexion to 70 degrees with pain at 70 degrees; extension to 20 degrees with pain at 20 degrees; right and left lateral flexion to 25 degrees with pain at 25 degrees; and right and left lateral rotation to 30 degrees or greater with no objective evidence of pain.  The Veteran was able to perform repetitive use testing without any additional loss of motion.  Functional loss was noted in the form of less movement than normal, pain on movement, and interference with lifting.  The Veteran did not have localized tenderness or pain on palpation or guarding or muscle spasm of the thoracolumbar spine.  Muscle strength testing was 5/5.  Sensory examination was normal.  The Veteran's condition impacted his ability to work in that he could not lift more than 30 pounds.  The examiner indicated that IVDS was not present.

The Veteran most recently underwent a VA examination for his lumbar spine in April 2014, during which he complained of chronic back pain rated as 8/10.  He reported experiencing flare-ups which limit sitting and standing.  Range of motion testing revealed the following: flexion to 55 degrees with pain at 45 degrees; extension to 10 degrees with pain at 5 degrees; right and left lateral flexion to 20 degrees with pain at 15 degrees; and right and left lateral rotation to 30 degrees or greater with pain at 25 degrees.  Repetitive-use testing revealed the following: flexion to 40 degrees; extension to 5 degrees; left and right lateral flexion to 20 degrees; and left and right lateral rotation to 30 degrees or more.  The Veteran had functional loss in the form of less movement than normal, weakened movement, and pain on movement.  He was noted to have tenderness and muscle spasm of the spine, though it did not result in an abnormal gait or spinal contour.  Muscle strength testing was 5/5.  There was no ankylosis.  Functional impact was noted in that the Veteran is limited to sitting for two hours and standing for 15 minutes at a time.  He also avoids climbing and squatting.  The examiner indicated the Veteran did not have any radiculopathy or other neurologic abnormalities.  The examiner noted that IVDS was present, but had not resulted in incapacitating episodes.

SSA records reflect that the Veteran receives disability benefits related to his back disability.  However, the medical records in his SSA file are dated many years prior to the appeal period in question and therefore are not particularly relevant.

VA treatment records show complaints and treatment related to the Veteran's back disability.  These records do not include specific range of motion findings that support higher ratings for either appeal period.  There is also no indication of ankylosis or incapacitating episodes due to IVDS.

Regarding the period prior to April 11, 2014, the record fails to show that the Veteran met the requirements for a rating in excess of 10 percent under DC 5242.  DC 5242, as noted above, provides ratings in excess of 10 percent where there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  However, prior to April 11, 2014, flexion was, at worst, 70 degrees, and the Veteran's combined range of motion was greater than 120 degrees even when functional loss is considered.  There was also no evidence that the Veteran experienced an abnormal gait or spinal contour.  Also, as the evidence does not show incapacitating episodes of acute signs and symptoms due to IVDS associated with the lumbar spine disability that required bed rest prescribed by a physician having a total duration of at least four weeks within any prior 12-month period.  Therefore, a rating in excess of 10 percent under DC 5242 prior to April 11, 2014, is not warranted.  

Regarding the period from April 11, 2014, the record fails to show that the Veteran met the requirements for a rating in excess of 20 percent under DC 5242.  DC 5242, as noted above, provides ratings in excess of 20 percent where there is limitation of forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  However, from April 11, 2014, flexion was, at worst, 40 degrees with functional loss considered.  There was no evidence of ankylosis or IVDS causing incapacitating episodes of at least six weeks.  Therefore, a rating in excess of 20 percent under DC 5242 from April 11, 2014, is not warranted.   

The Board has considered and weighed the Veteran's assertions and clinical findings of functional impairment of limitation on prolonged sitting and standing, lifting, climbing, and squatting.  However, such functional impairment has been considered in arriving at the current ratings for limitation of motion of the lumbar spine based on range of motion measurements, to include as due to objective evidence of pain and subjective complaints of painful motion resulting in the functional impairment described above.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca at 206-07.

Finally, the Board has considered whether separate ratings are warranted for other neurologic abnormalities.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1) (2017).  As reflected in the reports of the VA spine examinations and other evidence during the appeal period, the evidence does not show any objective neurologic abnormalities associated with the Veteran's lumbar spine disability.

In sum, a higher rating for the Veteran's DJD of the lumbar spine is not warranted for either appeal period.  As a preponderance of the evidence is against the assignment of a higher rating, the benefit of the doubt doctrine is not for application.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As the Veteran is already in receipt of a total disability rating due to individual unemployability based on service-connected disabilities, no further discussion is warranted.  There are no other issues expressly or reasonably raised by the record. 

Duties to Notify and Assist

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


ORDER

An evaluation in excess of 20 percent for chronic prostatitis prior to October 27, 2011, and in excess of 40 percent thereafter, is denied.

An evaluation in excess of 10 percent for lumbar spine DJD prior to April 11, 2014, and in excess of 20 percent thereafter, is denied.



_______________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


